        Case 1:16-cv-09517-LAK-KHP Document 180 Filed 02/05/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL KLEEBERG, LISA STEIN and
AUDREY HAYS,

                              Plaintiffs,

               vs.
                                                                  NOTICE OF MOTION
LESTER EBER; ALEXBA Y, LLC f/k/a LESTER EBER,
LLC; CANANDAIGUA NATIONAL CORPORATION                                   Civ. Action No.:
d/b/a CANANDAIGUA NATIONAL BANK & TRUST;                              1:16-cv-09517-LAK
ELLIOT W. GUMAER, JR.; EBER BROS. & CO., INC.;
EBER BROS. WINE AND LIQUOR CORPORATION;
EBER BROS. WINE& LIQUOR METRO, INC.; EBER-
CONNECTICUT, LLC ; and WENDY EBER

                              Defendants.


         PLEASE      TAKE     NOTICE        that,   upon   the   accompanying    Declaration    of
Donald W. O'Brien, Jr., Esq., dated February 5, 2019, with exhibits annexed thereto, and the
accompanying Memorandum of Law with proposed claim, dated February 5, 2019, Canandaigua
National Corporation d/b/a Canandaigua National Bank & Trust ("CNB"), by and through its
attorneys, Woods Oviatt Gilman LLP, will move this Court for an Order (1) granting leave to
CNB to intervene pursuant to Fed. R. Civ. P. 24(a) or (b), and (2) allowing CNB to assert a
request for interpleader pursuant to Fed. R. Civ. P. 22(a), together with such other relief as the
Court deems appropriate.

Dated: February 5, 2019
       Rochester, New York

                                              By:
                                                     Donald W. O'Brien, Jr., Esq.
                                                     SDNY Bar No.: WB5789
                                                     Attorneys for Intervenor
                                                     700 Crossroads Building
                                                     2 State Street
                                                     Rochester, New York 14614
                                                     585.987.2800
                                                     dobrien@woodsoviatt.com
(6980008: }
